—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered March 23, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 61/2 to 13 years, unanimously affirmed.
The verdict was neither based on legally insufficient evidence nor was it against the weight of the evidence. A trained undercover officer purchased drugs from defendant and his associate in a face-to-face transaction during daylight hours and then identified them minutes later in a drive-by confirmation. That no drugs or buy money were found on defendant or his cohort upon their arrest does not render the identification unreliable (People v Johnson, 187 AD2d 404, lv denied 81 NY2d 842; People v Walker, 186 AD2d 62, lv denied 81 NY2d 767). Concur — Sullivan, J. P., Ellerin, Ross, Nardelli and Tom, JJ.